DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1, 6, 21, 27-28, 30-32, 35-38, 41 and 44 are pending in this Office Action.
Claims 1, 6, 21, 27, 30, 35, 37, 41 and 44 are amended.
Claims 33-34, 39-40 and 42-43 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 6, 21, 27-28, 30-32 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over “An Architecture of Service Chaining, draft-jiang-sfc-arch-OO.txt”, Jiang et al. (cited in IDS, Jiang hereinafter) in view of “Service Chaining Header and Service Chaining Mechanism draft-niu-service-chaining-header-00.txt”, Niu et al. (cited in IDS, Niu hereinafter).

In regards to claim 6, Jiang teaches a service routing system comprising: 
a switch (See Page 3 for description of “Service forwarding entity” (SFE); and also shown on Page 5 Fig. 1); and 
a traffic classifier coupled to the switch (See Page 3 for description of “service classifier” (SCLA) and also shown on Page 5 Fig. 1) and configured to: 
obtain a service type of a data packet (see classifies incoming packets based on ‘service characteristics’ (interpreted as service type); see Page 5 section 4 lines 4 -6 , “At least one Service Classifier (SCLA), which classifies incoming packets/frames into different service flows based on their service characteristics or some policies”); 
obtain a second service data routing label corresponding to a service chain (see Page 8 section 8 lines 4-13, where 'SID' is obtained after the classification to different service flows (showing that there is ‘a correspondence’ between service type and SID); and for a service flow relating to a specific service chain see Page 4 lines 12-13, “Then packets/frames from a specific service flow are forwarded by SFE into one or more SPEs in a service chain in correct order”; and with regards to second label it is interpreted as the label for the second one of the multiple sub-flows used for load balancing service chains, see Page 7 section 7 “Load balancing on flows… construct multiple service chains which provide the same set of service processing functions; the SCLA classifies a service flow into sub-flows, and each sub-flow is directed into a different service chain”), 
second service data routing label identifies a second network path for routing the data packet to a second set of service enablers (enablers are “service processing entities” (SPE) also shown on Page 5 Fig. 1; and for the routing label/SID identifying see Page 8 lines 10-12, “A solution must be able to forward packets/frames across all service processing entities in a service chain in a correct sequence. This is done by the service forwarding entity with the help of SID”; and also see Page 8 Section 8.1 lines 1-4 where forwarding packets across all SPEs in a service chain is performed using the SID; and with regards to second network path “each sub-flow is directed into a different service chain” as cited above in Page 7 section 7), and wherein the second network path is different from a first network path for routing data packets belonging to another service of the same service type to a first set of service enablers (SCLA can load balance another service flow of the same service type on a different service chain/network path which corresponds to the first network path, see Page 7 section 7 “Load balancing on flows… construct multiple service chains which provide the same set of service processing functions; the SCLA classifies a service flow into sub-flows, and each sub-flow is directed into a different service chain”);
attach the second service data routing label to the data packet (see page 8 section 8 lines 4-6, where SID is applied to the packet); and
send the data packet to the switch (see page 5 lines 10-13 and Fig. 1, where packets are sent from SCLA (service classifier) to ‘SFE (service forward entity)’, i.e. switch, for routing to ‘SPE (service process entity)’ among multiple SPEs,i.e. among the service enablers) for sequentially routing the data packet among the second set of service enablers according to the second service data routing label (see Page 8 Section 8.1 “Ethernet compatible solution” lines 1-5, “SCLA maps service ID of a service flow to a VLAN (e.g., C-VLAN and S-VLAN) ID or a VXLAN ID in a frame. SFE then forwards the frame with the VLAN ID to appropriate SPEs for service processing (may need to change VLAN ID for each SPE)”; and specifically for sequentially routing see Page 8 lines 10-12, “A solution must be able to forward packets/frames across all service processing entities in a service chain in a correct sequence. This is done by the service forwarding entity with the help of SID”); and 
a service chain selecting apparatus configured to obtain the service chain according to the service type, wherein the service chain describes service enabling processing that the data packet needs to undergo in sequence (“service chaining controller” sets up service chains which relate to the service type / SID, see Page 7 Section 6.1, “A service chaining controller which centrally manages service chains (e.g., set up, remove, and monitor service chains) can be implemented together with an SDN controller or a network orchestrator. OSS may also be used as a platform to provide this kind of control function”; and for sequence see section 8 lines 11-13, “a solution must be able to forward packets/frames across all service processing entities in a service chain in a correct sequence. This is done by the service forwarding entity with the help of SID”).
Jiang does not explicitly disclose determine that a service status of the data packet is a newly initiated service; the obtaining of the second service data routing label corresponding to a service chain is according to the service status of the data packet; and the another service of the same service type is an ongoing service.
Niu teaches determine that a service status of the data packet is a newly initiated service; the obtaining of the second service data routing label corresponding to a service chain is according to the service status of the data packet (see page 5 section 5 “service classification mechanism” where an “original packet” is classified to “determine the path ID of the service chaining header” and “The SFE adds a service chaining header for the packet that enters a service chaining domain”); and 
the another service of the same service type is an ongoing service (ongoing is interpreted as a non-original packet or a packet that already has a service chaining header added, see page 6 section 6 “service chaining mechanism” and section 6.1 “SFE behavior… When a SFE receives a service chaining packet from its traffic classifier module, from a SPR or another SFE, it performs the following actions: 1 get path ID, SPE Process Result and Previous SPE ID from the service chaining header in this service chaining packet”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Jiang which discloses obtaining a second service data routing label corresponding to a service chain as shown above to further include the obtaining is according to the service status of the data packet that is determined as a newly initiated service as well as the another service of the same service type is an ongoing service such as taught by Niu in order that “When a SFE receives an original packet at the boundary of a service chaining domain, it performs service classification function.  The result of classification is used to determine the path ID of the service chaining header” (see page 5 section 5).

Claims 1 and 21 are rejected for the same reasoning as claim 6 as they are analogous in scope.

In regards to claim 36, the modified Jiang teaches the system according to claim 6, wherein the traffic classifier and the service chain selecting apparatus are integrated or deployed separately (can be deployed together or separately, see [Jiang] Page 6 section 5 “Service Chaining Topology” and Page 7 Section 6.1. “Service chaining Controller”, “A service chaining controller which centrally manages service chains (e.g., set up, remove, and monitor service chains) can be implemented together with an SDN controller or a network orchestrator. OSS may also be used as a platform to provide this kind of control function”).

In regards to claim 37, the modified Jiang teaches the system according to claim 6, wherein the second service data routing label is represented using at least one of a virtual local area network (VLAN) identifier (ID) or a Generic Routing Encapsulation (GRE) header (see [Jiang] Page 8 section 8 lines 5-10, “After the classification, a Service Identification (SID) may be applied to the packet/frame so that no further classification is needed in subsequent SFEs. SID can be mapped to traditional header fields such as a VLAN or an MPLS label (hence VLAN mapping or MPLS label swap is needed), or carried in a new service header (hence an extra header is inserted)" and for VXLAN ID specifically see section 8.1 lines 1 -5, "Ethernet technology (IEEE 802.IQ, 802.lad, and etc.) or DC technology can be used to support service chaining. SCLA maps service ID of a service flow to a VLAN (e.g., C-VLAN andS-VLAN) ID or a VXLANID in a frame. SFE then forwards the frame with the VLAN ID to appropriate SPEs for service processing (may need to change VLAN ID for each SPE)").

In regards to claim 38, the modified Jiang teaches the system according to claim 6, wherein the service enabling processing to be performed on the data packet comprises at least one of deep packet inspection enabling processing or Hypertext Transfer Protocol (HTTP) header enhancer enabling processing (See [Jiang] Page 3 section 2 “Service Processing Entity (SPE): a logical entity which can provide one or more service processing functions for packets/frames such as… DPI (Deep Packet Inspection)”; for header enhancing see Page 8 section 8 lines 7-10, “ SID can be mapped to traditional header fields such as a VLAN or an MPLS label (hence VLAN mapping or MPLS label swap is needed), or carried in a new service header (hence an extra header is inserted)”).

In regards to claims 27-28, they are rejected for the same reasoning as claims 37-38 respectively as they are analogous in scope.

In regards to claims 30-32, they are rejected for the same reasoning as claims 37, 38 and 36 respectively as they are analogous in scope.

s 35, 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Niu, and further in view of Khalid et al. (US 2010/0080226 A1) hereinafter Khalid.

In regards to claim 41, the modified Jiang teaches the system according to claim 6.
Jiang does not specifically disclose further comprising a service routing rule determining apparatus configured to: generate a forwarding rule according to the second network path to control, using the forwarding rule, the data packet to be routed according to the second network path; establish a correspondence between the forwarding rule and the second service data routing label; and send the correspondence between the forwarding rule and the second service data routing label to the switch, wherein the switch is further configured to: obtain the forwarding rule according to the second service data routing label and the correspondence after acquiring the second service data routing label from the data packet; and forward the data packet according to the forwarding rule.
Khalid teaches a service routing rule determining apparatus configured to:
generate a forwarding rule according to the second network path to control, using the forwarding rule, the data packet to be routed according to the second network path (see claim 6 and [Khalid] “service broker” uses “classification” (rule) for retrieval of the “service information”, see paragraph [0025], “The processor 21 may receive or retrieve service information associated with the classification. The service information may be stored in the service directory 40, memory 22, or any other data store. For example, the processor 21 may transmit the classification to the service broker 30 and receive the service information from the service broker 30”);
establish a correspondence between the forwarding rule and the second service data routing label (see claim 6 and [Jiang] for service data routing label; and see [Khalid] paragraph [0026], “The service information may include a service header, next-hop information, and tunnel information. Additional, different, or less information may be provided. The service header defines a class of traffic derived from the classification. From that class, a service chain may be derived”); and
send the correspondence between the forwarding rule and the second service data routing label to the switch (see claim 6 and [Jiang] Service forwarding entity “SFE” and [Khalid] where “processor 21” retrieves the service information from the service broker per paragraph [0025] above, which includes the service header per paragraph [0026] above, and processor switches/transmits packet with service header per paragraph [0032], “The processor 21 may insert the service header into the packet 11. The header may be inserted into the beginning of the packet and transmitted with the packet 11 to the service nodes 50 in the service chain”),
wherein the switch is further configured to: obtain the forwarding rule according to the second service data routing label and the correspondence after acquiring the second service data routing label from the data packet; and forward the data packet according to the forwarding rule (see claim 6 and [Jiang] Service forwarding entity “SFE” and [Khalid] where processor switches/transmits packet with service header per paragraph [0032], “The processor 21 may insert the service header into the packet 11. The header may be inserted into the beginning of the packet and transmitted with the packet 11 to the service nodes 50 in the service chain”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the modified Jiang to further include a service routing rule determining apparatus configured to perform the functions such as taught by Khalid cited above in order that “The present embodiments relate to defining a service chain based on system performance, such as service level agreement. A service system may be used to route packets of data to optimal service nodes based on the behavior or performance of the service nodes. The packets may be routed to service nodes that provide service in accordance with a service level agreement. For example, the packets of data may be transmitted to service nodes that have the fastest service time, lowest latency, most complete 

In regards to claims 35 and 44, they are both rejected for the same reasoning as claim 41 as they are analogous in scope.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see newly relied upon [Niu] reference).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD ALI/Examiner, Art Unit 2478      

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478